Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 28, 2016

                                     No. 04-16-00407-CV

                         IN THE INTEREST OF E.I.C., A CHILD,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011EM501802
                          Honorable James Rausch, Judge Presiding


                                        ORDER
        The clerk’s record was due to be filed with this court by July 25, 2016. See TEX. R. APP.
P. 35.1. On July 26, 2016, the Bexar County District Clerk notified this court that Appellant has
not paid the clerk’s fee for preparing the record and Appellant is not entitled to a free clerk’s
record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee.
       If Appellant fails to respond within the time provided, this appeal will be dismissed for
want of prosecution. See id. R. 37.3(b).


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court